  Case 1:20-cv-00351-PGG-KNF Document 30 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ANNIE DAVIES, individually and on behalf of
all others similarly situated,
                         Plaintiff,                            ORDER
              -v-
                                                          20 Civ. 351 (PGG)
LEADDOG MARKETING GROUP and CSM
SPORT & ENTERTAINMENT LLP,
                         Defendants.

PAUL G. GARDEPHE, U.S.D.J.:


              It is hereby ORDERED that the following schedule will apply to

Defendants’ motion to dismiss:

              1. Defendants’ motion is due on December 22, 2020;

              2. Plaintiff’s opposition is due on January 12, 2021; and

              3. Defendants’ reply, if any, is due on January 19, 2021.


Dated: New York, New York
       December 1, 2020
